11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

David Lawrence “Larry” Glass,                 * From the 118th District Court
Willene Key Glass Boger,                       of Glasscock County,
Lacy Creek Ranches, LLC, and                   Trial Court No. 1714.
Glass Properties, Ltd.,

Vs. No. 11-16-00047-CV                        * August 30, 2018

Frank Glass Family Partnership, Ltd.,         * Memorandum Opinion by Bailey, J.
Frank Glass, and Carol A. Strother,             (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed 80% against Appellants and
20% against Appellees.